DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8, 10, and 15 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8-10, 13, 14, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy et al.(US 20180026810 herein after Manthiramoorthy) in view of Hui et al (US 9553796 herein after Hui) further in view of Rajendran et al. (US 20170163524 herein after Rajendran), further in view of Chen et al.(US 20120151026 herein after Chen).


Regarding claim 1, Manthiramoorthy teaches a method, comprising: receiving, by a network device, topology data identifying a spine and leaf topology of network devices, wherein the network device is included in the spine and leaf topology of network devices (Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”, [0044] “ when a switch , router , or other network device receives a packet to be transmitted to a recipient in the overlay network 150 , it can analyze a routing table , such as a lookup table , to determine where such packet needs to be transmitted so the traffic reaches the appropriate recipient”);
 setting, by the network device, link metrics associated with the topology data to a common value and to generate modified topology data ([0068] “For example , the hardware ( e . g . , ASIC 202 ) of the network device 104 can obtain statistics for TX / RX packet counters and rate per port , VLAN TX / RX counters , drop counters”)
 removing, by the network device, data identifying connections from leaf network devices to any devices outside the spine and leaf topology from the modified topology data to generate further modified topology data (Fig. 1A “110A EP”, “110C EP”, “110E EP”, “Fabric 112”, [0045] “VTEP 158A may analyze the routing table and fail to find any bindings or mappings associated with the intended recipient , e . g . , endpoint 154H”, [0046] “In some cases , the routing table can be dynamically and continuously modified by removing unnecessary or stale entries and adding new or necessary entries , in order to maintain the routing table up - to - date , accurate , and efficient , while reducing or limiting the size of the table”);
 processing, by the network device, the further modified topology data, to determine path data identifying paths to destinations identified in the further modified topology data (Fig. 8 “800 -808”, [0122] “e identifying a set of ports ( e . g . , nodes 602 - 608 ) along a path ( e . g . , path 600 ) that are in a software forwarding state “);
 processing, by the network device, the path data and the further modified topology data([0123] “n include traversing each link ( e . g . , links L1 - L4 610 - 616 ) between ports in the path . Traversing each link can mean following each link in the path , identifying each link in the path , identifying each hop along the path , identifying the sequence of hops along the path , understanding the flow of communications through the links in the path , preparing to follow the links in the path to ascertain information at each hop as further described below , and / or any other analysis of the links in the path”),
 processing, by the network device, the particular path data and the further modified topology data ([0123] “n include traversing each link ( e . g . , links L1 - L4 610 - 616 ) between ports in the path . Traversing each link can mean following each link in the path , identifying each link in the path , identifying each hop along the path , identifying the sequence of hops along the path , understanding the flow of communications through the links in the path , preparing to follow the links in the path to ascertain information at each hop as further described below , and / or any other analysis of the links in the path”).
Manthiramoorthy does not teach a shortest path first model, to determine particular path data identifying shorter paths and longer paths to corresponding destinations; to determine hop counts associated with the shorter paths and the longer paths to corresponding destinations;
processing, by the network device, the hop counts, with the shortest path first model, to determine whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values;
wherein processing the hop counts with the shortest path first model comprises: comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values;
 and performing, by the device, one or more actions based on determining whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values,
However, Hui teaches a shortest path first model, to determine particular path data identifying shorter paths and longer paths to corresponding destinations (col 4 lines 5-15 “be configured to manage a routing/forwarding table (a data structure 245) containing, e.g., data used to make routing/forwarding decisions. In particular, in proactive routing, connectivity is discovered and known prior to computing routes to any destination in the network, e.g., link state routing such as Open Shortest Path First (OSPF), or Intermediate-System-to-Intermediate-System (ISIS), or Optimized Link State Routing (OLSR). Reactive routing”); to determine hop counts associated with the shorter paths and the longer paths to corresponding destinations (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
processing, by the network device, the hop counts, with the shortest path first model, to determine whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
wherein processing the hop counts with the shortest path first model comprises: to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
 and performing, by the device, one or more actions based on determining whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.
Even though Hui teaches wherein processing the hop counts with the shortest path first model comprises: to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”), Hui use a ranking system and does not explicitly teach comparing. Hui does not teach comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, wherein performing the one or more actions comprises: performing a first action, of the one or more actions, based on whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are determined to be all odd values or all even values, or performing a second action, of the one or more actions, based on whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are determined to be a combination of odd values and even values.
However, Rajendran teaches comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations ([0034] “ The LAG access determination engine 404 may then compare those hop-counts to determine the hop count(s) with the lowest number of hops, and thus the shortest path(s) to the respective directly-linked networking node device(s)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui to incorporate the teachings of Rajendran. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the delay in the network.

Rajendran does not teach wherein performing the one or more actions comprises: performing a first action, of the one or more actions, based on whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are determined to be all odd values or all even values, or performing a second action, of the one or more actions, based on whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are determined to be a combination of odd values and even values.

However, Chen teaches wherein performing the one or more actions comprises: performing a first action, of the one or more actions, based on whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are determined to be all odd values or all even values,
 or performing a second action, of the one or more actions, based on whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are determined to be a combination of odd values and even values ([0060] “If a node malfunction has occurred, the degrees of its neighboring nodes are decreased by one, and thus it is possible to identify the malfunction by checking the degree of the neighbor nodes” [0062] “Method 1100 of FIG. 11 provides an example of how to leverage the correct information to detect miswirings that do not result in a node degree change”, [0067] “determines if the one-hop blueprint subgraph and the one-hop physical subgraph are isomorphic. In one embodiment, the isomorphic determination is obtained using the decomposition and refinement process discussed in FIG. 5”, [0043] “it is determined that a one-to-one mapping does not exist between the graphs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui, Rajendran to incorporate the teachings of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.


Regarding claim 8, Manthiramoorthy teaches a device, comprising: one or more memories; and one or more processors ([0154] “perating system and any appropriate applications software . CPU 1004 may include one or more processors 1008 , such as a processor … processor 1008 is specially designed hardware for controlling the operations of the network device 1000 . In some cases , a memory 1006 “) to: receive topology data identifying a spine and leaf topology of network devices(Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”, [0044] “ when a switch , router , or other network device receives a packet to be transmitted to a recipient in the overlay network 150 , it can analyze a routing table , such as a lookup table , to determine where such packet needs to be transmitted so the traffic reaches the appropriate recipient”);
 set link metrics associated with the topology data to a common value and to generate modified topology data ([0068] “For example , the hardware ( e . g . , ASIC 202 ) of the network device 104 can obtain statistics for TX / RX packet counters and rate per port , VLAN TX / RX counters , drop counters”);
 Manthiramoorthy does not teach process the modified topology data, with a directed acyclic graph model, to generate a directed acyclic graph identifying paths to destinations identified in the modified topology data;
 process the directed acyclic graph to determine whether hop counts associated with paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values;
wherein the one or more processors, to process the directed acyclic graph, are to: compare the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values;
 and perform one or more actions based on determining whether the hop counts associated with the paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values,
 wherein the one or more processors, to perform the one or more actions, are to: perform a first action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be all odd values or all even values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be a combination of odd values and even values.

However, Hui teaches process the modified topology data, with a directed acyclic graph model, to generate a directed acyclic graph identifying paths to destinations identified in the modified topology data (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 8 lines 25-35 “the network may first build a stable DAG topology by considering only next-hop routes that provide a link margin above a predetermined threshold constraint. The network may then collectively build a second DAG topology by considering next-hop routes with a relaxed link margin constraint and constraining routes to follow the particular direction of the first DAG topology.”);
 process the directed acyclic graph to determine whether hop counts associated with paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
wherein the one or more processors, to process the directed acyclic graph, are to: to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);

 and perform one or more actions based on determining whether the hop counts associated with the paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.
Hui does not teach compare the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, wherein the one or more processors, to perform the one or more actions, are to: perform a first action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be all odd values or all even values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be a combination of odd values and even values.
However, Rajendran teaches comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations ([0034] “ The LAG access determination engine 404 may then compare those hop-counts to determine the hop count(s) with the lowest number of hops, and thus the shortest path(s) to the respective directly-linked networking node device(s)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui to incorporate the teachings of Rajendran. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the delay in the network.
Rajendran does not teach wherein the one or more processors, to perform the one or more actions, are to: perform a first action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be all odd values or all even values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be a combination of odd values and even values.

However, Chen teaches wherein the one or more processors, to perform the one or more actions, are to: perform a first action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be all odd values or all even values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the paths to corresponding destinations are determined to be a combination of odd values and even values([0060] “If a node malfunction has occurred, the degrees of its neighboring nodes are decreased by one, and thus it is possible to identify the malfunction by checking the degree of the neighbor nodes” [0062] “Method 1100 of FIG. 11 provides an example of how to leverage the correct information to detect miswirings that do not result in a node degree change”, [0067] “determines if the one-hop blueprint subgraph and the one-hop physical subgraph are isomorphic. In one embodiment, the isomorphic determination is obtained using the decomposition and refinement process discussed in FIG. 5”, [0043] “it is determined that a one-to-one mapping does not exist between the graphs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui, Rajendran to incorporate the teachings of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.


	Regarding claim 15, Manthiramoorthy teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that ([0159] “may employ one or more memories or memory modules ( including memory 1006 ) configured to store program instructions for the general - purpose network operations and mechanisms for roaming , route optimization and routing functions described herein . The program instructions may control the operation of an operating system and / or one or more applications , for example . The memory or memories may also be configured to store tables such as mobility binding , registration , and association tables , etc “), when executed by one or more processors of a network device, cause the one or more processors ([0154] “perating system and any appropriate applications software . CPU 1004 may include one or more processors 1008 , such as a processor … processor 1008 is specially designed hardware for controlling the operations of the network device 1000 . In some cases , a memory 1006 “) to:
 receive topology data identifying a spine and leaf topology of network devices, wherein the network device is included in the spine and leaf topology of network devices (Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”, [0044] “ when a switch , router , or other network device receives a packet to be transmitted to a recipient in the overlay network 150 , it can analyze a routing table , such as a lookup table , to determine where such packet needs to be transmitted so the traffic reaches the appropriate recipient”);
 set link metrics associated with the topology data to a common value and to generate modified topology data ([0068] “For example , the hardware ( e . g . , ASIC 202 ) of the network device 104 can obtain statistics for TX / RX packet counters and rate per port , VLAN TX / RX counters , drop counters”);
 process the modified topology data, to determine path data identifying paths to destinations identified in the modified topology data ([0123] “include traversing each link ( e . g . , links L1 - L4 610 - 616 ) between ports in the path . Traversing each link can mean following each link in the path , identifying each link in the path , identifying each hop along the path , identifying the sequence of hops along the path , understanding the flow of communications through the links in the path , preparing to follow the links in the path to ascertain information at each hop as further described below , and / or any other analysis of the links in the path”);
 process the path data and the modified topology data ([0123] “n include traversing each link ( e . g . , links L1 - L4 610 - 616 ) between ports in the path . Traversing each link can mean following each link in the path , identifying each link in the path , identifying each hop along the path , identifying the sequence of hops along the path , understanding the flow of communications through the links in the path , preparing to follow the links in the path to ascertain information at each hop as further described below , and / or any other analysis of the links in the path”),
 determine whether there are one or more miswirings in the spine and leaf topology of network devices ([0099] “Thus , by comparing the node database field 654 and the next hop field 658 in the troubleshooting data 650 , we can identify if there are any loops in the path involving the nodes in the seed node field 652 . For example , we can detect a loop if the node listed in the next hop field 658 is also present in the node database field 654”),
wherein the one or more instructions, that cause the one or more processors ([0154] “perating system and any appropriate applications software . CPU 1004 may include one or more processors 1008 , such as a processor … processor 1008 is specially designed hardware for controlling the operations of the network device 1000 . In some cases , a memory 1006 “)  to determine whether there are one or more miswirings ([0099] “Thus , by comparing the node database field 654 and the next hop field 658 in the troubleshooting data 650 , we can identify if there are any loops in the path involving the nodes in the seed node field 652 . For example , we can detect a loop if the node listed in the next hop field 658 is also present in the node database field 654”), cause the one or more processors to:
 perform one or more actions based on determining whether there are one or more miswirings in the spine and leaf topology of network devices ([0100] “To remedy the loop in path 600 , a port can be disabled or set to a blocking state , in order to block traffic through the link L2 ( 612 ) or link L3 ( 614 ) between node B ( 604 ) and node C ( 606 ) . Moreover , when a loop is detected , one or more corrective and / or responsive actions can be taken , such as generating an alert or notification , disabling one or more ports or devices , transmitting an error , etc “).

Manthiramoorthy does not teach a shortest path first model, to determine particular path data identifying at least one shorter path and at least one longer path to a corresponding destination; to determine hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination;
 process with the shortest path first model, to determine whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values;
based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values;
 compare the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values;
 wherein the one or more instructions, that cause the one or more processors to, perform the one or more actions, cause the one or more processors to: perform a first action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding the destination are determined to be all odd values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are determined to be both odd values and even values.
However, Hui teaches a shortest path first model (col 4 lines 5-15 “be configured to manage a routing/forwarding table (a data structure 245) containing, e.g., data used to make routing/forwarding decisions. In particular, in proactive routing, connectivity is discovered and known prior to computing routes to any destination in the network, e.g., link state routing such as Open Shortest Path First (OSPF), or Intermediate-System-to-Intermediate-System (ISIS), or Optimized Link State Routing (OLSR). Reactive routing”), to determine particular path data identifying at least one shorter path and at least one longer path to a corresponding destination (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 8 lines 25-35 “the network may first build a stable DAG topology by considering only next-hop routes that provide a link margin above a predetermined threshold constraint. The network may then collectively build a second DAG topology by considering next-hop routes with a relaxed link margin constraint and constraining routes to follow the particular direction of the first DAG topology.”);
 to determine hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
 process with the shortest path first model, to determine whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);

based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.
Hui does not teach compare the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, wherein the one or more instructions, that cause the one or more processors to, perform the one or more actions, cause the one or more processors to: perform a first action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding the destination are determined to be all odd values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are determined to be both odd values and even values.
However, Rajendran teaches comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations ([0034] “ The LAG access determination engine 404 may then compare those hop-counts to determine the hop count(s) with the lowest number of hops, and thus the shortest path(s) to the respective directly-linked networking node device(s)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui to incorporate the teachings of Rajendran. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the delay in the network.
Rajendran does not teach wherein the one or more instructions, that cause the one or more processors to, perform the one or more actions, cause the one or more processors to: perform a first action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding the destination are determined to be all odd values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are determined to be both odd values and even values.

However, Chen teaches wherein the one or more instructions, that cause the one or more processors to, perform the one or more actions, cause the one or more processors to: perform a first action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding the destination are determined to be all odd values, or perform a second action, of the one or more actions, based on whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are determined to be both odd values and even values ([0060] “If a node malfunction has occurred, the degrees of its neighboring nodes are decreased by one, and thus it is possible to identify the malfunction by checking the degree of the neighbor nodes” [0062] “Method 1100 of FIG. 11 provides an example of how to leverage the correct information to detect miswirings that do not result in a node degree change”, [0067] “determines if the one-hop blueprint subgraph and the one-hop physical subgraph are isomorphic. In one embodiment, the isomorphic determination is obtained using the decomposition and refinement process discussed in FIG. 5”, [0043] “it is determined that a one-to-one mapping does not exist between the graphs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui, Rajendran to incorporate the teachings of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.


Regarding claims 2, 9, 16, Manthiramoorthy teaches wherein the one or more processors, when performing the one or more actions ([0154] “operating system and any appropriate applications software . CPU 1004 may include one or more processors 1008 , such as a processor … processor 1008 is specially designed hardware for controlling the operations of the network device 1000 . In some cases , a memory 1006 “),
 Manthiramoorthy, Hui, and Rajendran does not explicitly teach are to: determine there are not miswirings in the spine and leaf topology of network devices when the hop counts associated with the paths to corresponding destinations are determined to be all odd values or all even values.
However, Chen teaches are to: determine there are not miswirings in the spine and leaf topology of network devices when the hop counts associated with the paths to corresponding destinations are determined to be all odd values or all even values ([0070] “However, at 1116, if the one-hop blueprint subgraph and the one-hop physical subgraph are determined to be isomorphic, then the mapping optimization component 400 generates a two-hop blueprint subgraph and a two-hop physical subgraph”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui, Rajendran to incorporate the teachings of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.

	Regarding claims 3, 10, 17,  Manthiramoorthy teaches wherein the one or more instructions, that cause the one or more processors ([0159] “may employ one or more memories or memory modules ( including memory 1006 ) configured to store program instructions for the general - purpose network operations and mechanisms for roaming , route optimization and routing functions described herein . The program instructions may control the operation of an operating system and / or one or more applications , for example . The memory or memories may also be configured to store tables such as mobility binding , registration , and association tables , etc “) to determine whether there are one or more miswirings in the spine and leaf topology of network devices ([0099] “Thus , by comparing the node database field 654 and the next hop field 658 in the troubleshooting data 650 , we can identify if there are any loops in the path involving the nodes in the seed node field 652 . For example , we can detect a loop if the node listed in the next hop field 658 is also present in the node database field 654”, Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”), cause the one or more processors to: 
determine there is at least one miswiring in the spine and leaf topology of network devices ([0099] “Thus , by comparing the node database field 654 and the next hop field 658 in the troubleshooting data 650 , we can identify if there are any loops in the path involving the nodes in the seed node field 652 . For example , we can detect a loop if the node listed in the next hop field 658 is also present in the node database field 654”) 
Manthiramoorthy, Hui, and Rajendran does not teach when the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are determined to be a combination of odd and even values.
Chen teaches when the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are determined to be a combination of odd and even values ([0060] “If a node malfunction has occurred, the degrees of its neighboring nodes are decreased by one, and thus it is possible to identify the malfunction by checking the degree of the neighbor nodes” [0062] “Method 1100 of FIG. 11 provides an example of how to leverage the correct information to detect miswirings that do not result in a node degree change”, [0067] “determines if the one-hop blueprint subgraph and the one-hop physical subgraph are isomorphic. In one embodiment, the isomorphic determination is obtained using the decomposition and refinement process discussed in FIG. 5”, [0043] “it is determined that a one-to-one mapping does not exist between the graphs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Manthiramoorthy, Hui, Rajendran to incorporate the teachings of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.

Regarding claims 7, 14  Manthiramoorthy teaches wherein a stage of network devices of the spine and leaf topology is connected to a next stage of network devices and network devices of the stage are not interconnected (Fig. 1A “110A EP”, “110C EP”, “110E EP”, “Fabric 112”, [0037] “For example , endpoints 110A and 110B can connect directly to leaf switch 104A , which can connect endpoints 110A and 110B to the fabric 112 and / or any other of the leaf switches 104 . Similarly, endpoint 110E can connect directly to leaf switch 104C”).

Regarding claim 13, Manthiramoorthy teaches wherein the one or more processors, when performing the one or more actions ([0161] “The processor 1104 can include any general purpose processor and a hardware module or soft ware module , such as module 1 1110 , module 2 1112 , and module 3 1114 stored in storage device 1108 , configured to control the processor 1104 as well as a special - purpose processor where software instructions are incorporated into the actual processor design”), are configured to: provide, to an endpoint device, a notification in the spine and leaf topology of network devices when are identified ([0126] “When the loop is identified , the method can include generating an alert or notification to inform a user or device that a loop has been detected in the path“, Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”).
Manthiramoorthy does not teach indicating no miswirings  based on determining whether the hop counts associated with the paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values.
Hui teaches indicating no miswirings (col 8 lines 55-65 “Operationally, the techniques herein relate to multi-topology routing (MTR) in a shared-media communication network allowing nodes to forward over a stable link topology or a reduced hop count (e.g., low latency) topology. In particular, the first topology may be built by considering only highly-stable links or considering only next-hop routes that provide a link margin above a predetermined threshold constraint. The second topology may then be built based on the first topology, wherein both topologies follow the same particular direction. Thus, the two topologies together do not form any forwarding loops or cycles”) based on determining whether the hop counts associated with the paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Manthiramoorthy in view of Hui further in view of Rajendran further in view of Chen as applied to claims 1-3, 7, 8-10, 13, 14, 15-17 above, and further in view of Masse (US 20170222867).

Regarding claims 4, 11, 18,  Manthiramoorthy teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of ([0161] “The processor 1104 can include any general purpose processor and a hardware module or soft ware module , such as module 1 1110 , module 2 1112 , and module 3 1114 stored in storage device 1108 , configured to control the processor 1104 as well as a special - purpose processor where software instructions are incorporated into the actual processor design”):
 provide, to an endpoint device, an alert identifying one or more miswirings in the spine and leaf topology of network devices when the one or more miswirings are identified ([0126] “When the loop is identified , the method can include generating an alert or notification to inform a user or device that a loop has been detected in the path“, Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”);

Manthiramoorthy does not teach  automatically dispatch a technician to correct the one or more problems based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values 
or automatically dispatch a robot or an autonomous vehicle to correct the one or more problems based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values.
Hui teaches based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.
Hui, Rajendran, Chen does not teach automatically dispatch a technician to correct the one or more problems or automatically dispatch a robot or an autonomous vehicle to correct the one or more problems.
However, Masse teaches automatically dispatch a technician to correct the one or more problems ([0012] “A “Trouble Ticket” is then issued so that the failure may be fixed, either automatically or by a human technician”) or automatically dispatch a robot or an autonomous vehicle to correct the one or more problems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manthiramoorthy,  Hui, Rajendran  and Chen to incorporate the teachings of Masse. One of ordinary skill in the art would have been motivated to make this modification in order to increase service for user.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of Hui further in view of Rajendran further in view of Chen as applied to claims 1-3, 7, 8-10, 13, 14, 15-17 above, and further in view of Alderson (US20180048666).

Regarding claims 5, 12, 19,  Manthiramoorthy teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more ([0161] “The processor 1104 can include any general purpose processor and a hardware module or soft ware module , such as module 1 1110 , module 2 1112 , and module 3 1114 stored in storage device 1108 , configured to control the processor 1104 as well as a special - purpose processor where software instructions are incorporated into the actual processor design”) of:
identifying one or more miswirings in the spine and leaf topology of network devices when the one or more miswirings are identified ([0126] “When the loop is identified , the method can include generating an alert or notification to inform a user or device that a loop has been detected in the path“, Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”);
 provide data identifying the one or more miswirings in the spine and leaf topology of network devices to a tool that determines physical locations of the one or more miswirings when the one or more miswirings are identified;
 or perform one or more tests on the spine and leaf topology based on the one or more miswirings in the spine and leaf topology of network devices when the one or more miswirings are identified ([0101] – [0105] “The steps outlined herein are exemplary and can be implemented in any combination thereof , including com binations that exclude , add , or modify certain steps … This can indicate a software bug where the port is forwarding packets that it is configured to block or drop”).
Manthiramoorthy does not teach provide data to a log file, based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values.
Hui teaches based on determining whether the hop counts associated with the at least one shorter path and the at least one longer path to the corresponding destination are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.
Hui, Rajendran, and Chen does not teach provide data to a log file.
However, Alderson teaches provide data to a log file ([0124] “Reporter 512 acts to notify network management at stage 635 of issues and provides log and statistics reports”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manthiramoorthy,  Hui, Rajendran, and Chen to incorporate the teachings of Alderson. One of ordinary skill in the art would have been motivated to make this modification in order to maintain service for user.

Claims 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of Hui further in view of Rajendran further in view of Chen as applied to claims 1-3, 7, 8-10, 13, 14, 15-17 above, and further in view of Hart et al.(US9648547 herein after Hart)



	Regarding claims 6, 20,  Manthiramoorthy teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors ([0161] “The processor 1104 can include any general purpose processor and a hardware module or soft ware module , such as module 1 1110 , module 2 1112 , and module 3 1114 stored in storage device 1108 , configured to control the processor 1104 as well as a special - purpose processor where software instructions are incorporated into the actual processor design”) to: process the particular path data and the modified topology data (Fig. 8 “800 -808”, [0122] “e identifying a set of ports ( e . g . , nodes 602 - 608 ) along a path ( e . g . , path 600 ) that are in a software forwarding state “) in the spine and leaf topology (Fig. 1A “Fabric 112”, “Spine 102A-102N”, “LEAF 104A-LEAF104N”, [0044] “ when a switch , router , or other network device receives a packet to be transmitted to a recipient in the overlay network 150 , it can analyze a routing table , such as a lookup table , to determine where such packet needs to be transmitted so the traffic reaches the appropriate recipient”).
	Manthiramoorthy does not teach with the shortest path first model, to discard the at least one longer path to the corresponding destination and to generate shortest path topology data identifying the at least one shorter path to the corresponding destination.
	Hui teaches with the shortest path first model, and to generate shortest path topology data identifying the at least one shorter path to the corresponding destination (“Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manthiramoorthy to incorporate the teachings of Hui. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more robust network.

	Hui and Chen does not teach to discard the at least one longer path to the corresponding destination.
	Hart teaches teach to discard the at least one longer path to the corresponding destination (col 25 lines 20-25 “old and new path will need to be updated to remove Stale entries and to ensure appropriate new entries are added”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manthiramoorthy,  Hui, Rajendran, and Chen to incorporate the teachings of Hart. One of ordinary skill in the art would have been motivated to make this modification in order to provide a more flexible and robust network.

Response to Arguments
Applicant's arguments filed 08/01/22 have been fully considered but they are not persuasive.
Applicant’s Argument
The combination of MANTHIRAMOORTHY, HUI, and CHE does not teach "processing, by the network device, the hop counts, with the shortest path first model, to determine whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values, wherein processing the hop counts with the shortest path first model comprises: comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values".

Examiner’s Response
	Examiner respectfully disagrees. The combination of Manthiramoorthy in view of Hui further in view of Rajendran further in view of Chen teaches processing, by the network device, the hop counts, with the shortest path first model, to determine whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values, wherein processing the hop counts with the shortest path first model comprises: comparing the hop counts of different possible paths to reach a particular destination, of the corresponding destinations, to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values.
More specifically, Hui teaches processing, by the network device, the hop counts, with the shortest path first model, to determine whether the hop counts associated with the shorter paths and the longer paths to corresponding destinations are all odd values, all even values, or a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
wherein processing the hop counts with the shortest path first model comprises: to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values (Fig 4 “310 First Dag 310”, “Second DAG 415”, col 10 lines 45-55 “in one embodiment the nodes may forward the messages over the second DAG topology 415 (e.g., the low latency DAG topology), emphasizing reduced hop count, until the link quality falls below a predetermined threshold”);
Hui uses a ranking system that uses hop counts in it calculation to score possible paths to determine a best path instead of comparing them directly. In particular, “to determine whether the hop counts from the different possible paths are all odd values, all even values, or are a combination of odd and even values”, using BRI this limitation covers all possible situation. When a hop count of the possible paths are counted they can be all odd, all even, or a combination of odd and even.
More specifically, Rajendran was relied upon to teach comparing the possible paths instead of ranking which is done in Hui.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.F./Examiner, Art Unit 2411          

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411